Citation Nr: 1528778	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection to diabetes mellitus, to include as due to herbicide exposure.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2014).

A request for a Board hearing is typically made when perfecting an appeal to the Board.  See VA Form 9 (Appeal to the Board of Veterans' Appeals).  Once an appeal is certified to the Board, an appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that the appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for, in pertinent part, a personal hearing. 38 C.F.R. § 20.1304 (2014).

In the Veteran's March 2014 VA Form 9, he did not indicate whether or not he wanted a Board hearing.  No box was checked.  The notice of certification of the appeal to the Board was sent to the Veteran on or about July 9, 2014.  The Veteran therefore had until October 9, 2014 to request a personal hearing.   The Veteran did not request a personal hearing until December 2014.  He explained that he meant to request a videoconference hearing.  A statement from his representative reiterates his desire to appear before a hearing before the Board.

Following the expiration of the period described in 38 C.F.R. § 20.1304, the Board generally cannot accept, in pertinent part, a request for a hearing unless an appellant demonstrates on motion that there was good cause for delay. 38 C.F.R. § 20.1304(b)(1).  Examples of good cause include, but are not limited to, illness of the appellant or the representative, which precluded action during the period; death of an individual representative; withdrawal of an individual representative; or the discovery of evidence that was not available prior to the expiration of the period. Id. The regulation also provides more examples of "good cause".  Such motions must be in writing and contain the type of personal information prescribed in the regulation and must be filed at the Board.  

As noted, the Veteran has explained that he genuinely believed that he had marked the box requesting a personal hearing.  The Board certification letter told him that he would be contacted by a separate letter if he had a pending hearing request.  Although he has also informed that he had 90-days to request a hearing, if he had not already done so, it is certainly reasonable to believe that the Veteran simply waited for his hearing scheduling letter.  His statement is also credible based on the fact that he did not indicate whether or not he wanted a Board hearing.  

Because his substantiated request for a hearing has been received by the Board, the Board finds that his argument for a hearing are tantamount to the filing of the required motion for a hearing.  The Board further finds that he has shown good cause for the propriety of his untimely hearing request, including by explaining his earlier belief that he had made a request for a hearing.  Thus, the motion for a hearing is granted, and this requested hearing before a VLJ of the Board, either in person at the RO or via video teleconference, will be scheduled. 38 C.F.R. § 20.700(a) and (e) (2014).


	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board or videoconference hearing at the San Diego, California RO before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




